Citation Nr: 0529994	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946, and in August 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the RO.  

Pursuant to a September 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).  

In September 2004, the Board remanded the veteran's claim for 
further development.  



FINDINGS OF FACT

The currently demonstrated bilateral hearing loss is shown as 
likely as not to be due to the exposure to acoustic trauma 
during service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that the 
records on file are sufficient to resolve the matter in the 
veteran's favor.  Any defect regarding VCAA must be 
considered to be harmless given the favorable action taken 
hereinbelow.  


Factual Background

The November 1946 separation examination indicates that the 
veteran had normal hearing in both ears, as measured by the 
whispered voice test.  

In May 2002, the veteran reported that, while in the 
military, he participated in approximately 11 non-sanctioned 
boxing matches from March 1945 to 1946.  The veteran claimed 
that he was treated for headaches and dizziness at Camp 
Gordon; however, this treatment was not recorded.  

Subsequent to his discharge from the military in 1947, the 
veteran was examined by a VA ear/nose/throat doctor.  A 
follow-up appointment was scheduled, however, no examination 
took place.  The veteran also claimed treatment for ear 
problems in 1952.  Treatment for ear problems in 1953 from 
the veteran's private physician and a specialist were shown 
to be unavailable.  

The VA outpatient treatment reports from February 2002 show 
that the veteran was treated for hearing loss.  He reported 
gradual hearing loss and periodic tinnitus since his military 
service.  The veteran reported experiencing vertigo twice a 
week with severe ear pain and headaches.  

The veteran was negative for recurrent ear infection and ear 
surgery.  He reported 2.5 years of noise exposure from cannon 
and machine gun fire during his military service.  He also 
noted receiving several head blows while boxing in the 
military.  

Audiometric examination revealed mild sensorineural hearing 
loss on the right ear from 250 to 2000 Hertz (Hz) and severe 
mixed loss at 4000 Hz.  Mild to moderate sensorineural 
hearing loss was indicated in the left ear at 250 to 2000 Hz 
with moderately severe mixed loss at 4000 Hz.  Speech 
recognition in the right ear was "fair" and "good," in the 
left ear.  Airtight seals could not be maintained for 
tympanic testing.  

On the authorized audiological evaluation in February 2002, 
there appeared to be some discrepancies in the findings; 
however, the examiner's diagnosis was that of sensorineural 
hearing loss.  

A May 2002 VA treatment record indicates that the veteran 
complained of headaches twice weekly, and tinnitus.  The 
assessment was slightly asymmetric downsloping moderate to 
severe sensorineural hearing loss.  

The October 2004 VA examination indicates that the veteran 
reported having headaches approximately one time a month, and 
earaches a couple of times a month.  He denied any tinnitus.  
The veteran stated that while in the military, he was exposed 
to excessive noise.  He also reported being exposed to noise 
post-service.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
70
70
LEFT
30
30
30
50
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The assessment was mild sensorineural hearing loss 
bilaterally up to 2000 Hz, sloping to a moderately severe 
sensorineural hearing loss in both ears at high frequencies.

The examiner stated that the veteran's current hearing loss 
was at least as likely as not caused by noise exposure in the 
military.  


Law and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Service connection also may be granted when the evidence 
shows that a veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b). 
  
If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  
 
For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
aforementioned frequencies are 26 decibels or greater; or 
when speech recognition scores, using the Maryland CNC Test, 
are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. 
§ 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

The veteran has reported having had exposure to excessive 
noise while in service.  

The October 2004 VA examination report indicates that the 
veteran was diagnosed with mild sensorineural hearing loss 
bilaterally up to 2000 Hz, sloping to a moderately severe 
sensorineural hearing loss in both ears at high frequencies.  
The examiner stated that the veteran's current hearing loss 
was at least as likely as not caused by noise exposure in the 
military.  

The Board finds that the statements from the veteran 
concerning in service noise exposure are credible when viewed 
in conjunction with the available evidence.  The Board 
further finds that the evidence is in equipoise.  As such, 
the benefit of the doubt must be applied in the veteran's 
favor.  38 C.F.R. § 3.102.  Accordingly, service connection 
for bilateral hearing loss is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


